Exhibit 10.1

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000

Opening Transaction

 

To:   

MSCI Inc.

7 World Trade Center

250 Greenwich Street, 49th Floor

New York, New York 10007

A/C:    046920963 From:    Goldman, Sachs & Co. Re:    Accelerated Stock Buyback
Ref. No:    As provided in the Supplemental Confirmation Date:    September 18,
2014

This master confirmation (this “Master Confirmation”), dated as of September 18,
2014 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and MSCI Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and GS&Co. as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency and (ii) the election that the “Cross Default” provisions of
Section 5(a)(vi) shall apply to Counterparty, with a “Threshold Amount” of USD
50 million).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

 



--------------------------------------------------------------------------------

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms:

 

        Trade Date:    For each Transaction, as set forth in the related
Supplemental Confirmation.         Buyer:    Counterparty         Seller:   
GS&Co.         Shares:    Common stock, par value $0.01 per share, of
Counterparty (Ticker: MSCI)         Exchange:    New York Stock Exchange
        Related Exchange(s):    All Exchanges.

        Prepayment\Variable

        Obligation:

   Applicable         Prepayment Amount:    For each Transaction, as set forth
in the related Supplemental Confirmation.         Prepayment Date:    For each
Transaction, as set forth in the related Supplemental Confirmation.

Valuation:

 

        VWAP Price:    For any Exchange Business Day, as determined by the
Calculation Agent based on the New York 10b-18 Volume Weighted Average Price per
Share for the regular trading session (including any extensions thereof) of the
Exchange on such Exchange Business Day (without regard to pre-open or after
hours trading outside of such regular trading session for such Exchange Business
Day), as published by Bloomberg at 4:15 p.m. New York time (or 15 minutes
following the end of any extension of the regular trading session) on such
Exchange Business Day, on Bloomberg page “MSCI.N <Equity> AQR_SEC” (or any
successor thereto), or if such price is not so reported on such Exchange
Business Day for any reason or is, in the Calculation Agent’s commercially
reasonable discretion, erroneous, such VWAP Price shall be as determined by the
Calculation Agent in a commercially reasonable fashion. For purposes of
calculating the VWAP Price, the Calculation Agent will include only those trades
that are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

 

2



--------------------------------------------------------------------------------

        Forward Price:    The average of the VWAP Prices for the Exchange
Business Days in the Calculation Period, subject to “Valuation Disruption”
below; provided that if the Forward Price would be greater than the Cap Price,
then the Forward Price shall equal the Cap Price.

        Forward Price

        Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.
        Cap Price:    For each Transaction, as set forth in the related
Supplemental Confirmation.         Calculation Period:    The period from and
including the Calculation Period Start Date to and including the Termination
Date.         Calculation Period Start Date:    For each Transaction, as set
forth in the related Supplemental Confirmation.         Termination Date:    The
Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 9:00 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.         Scheduled Termination Date:    For each
Transaction, as set forth in the related Supplemental Confirmation, subject to
postponement as provided in “Valuation Disruption” below         First
Acceleration Date:    For each Transaction, as set forth in the related
Supplemental Confirmation         Valuation Disruption:    The definition of
“Market Disruption Event” in Section 6.3(a) of the Equity Definitions is hereby
amended by deleting the words “at any time during the one-hour period that ends
at the relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be” and inserting the words “at any
time on any Scheduled Trading Day during the Calculation Period or Settlement
Valuation Period” after the word “material,” in the third line thereof.   
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.    Notwithstanding anything to the contrary in the Equity
Definitions, to the extent that a Disrupted Day occurs (i) in the Calculation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, postpone the Scheduled Termination Date, or (ii) in the Settlement
Valuation Period, the Calculation Agent may in its good faith and commercially
reasonable discretion extend the Settlement Valuation Period. If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, (but not as a
consequence of a regulatory disruption as described in Section 5 below) in which
case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day taking into account the nature and duration of the relevant
Market Disruption Event, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period or the Settlement

 

3



--------------------------------------------------------------------------------

   Valuation Period, as the case may be, shall be adjusted in a commercially
reasonable manner by the Calculation Agent for purposes of determining the
Forward Price or the Settlement Price, as the case may be, with such adjustments
based on, among other factors, the duration of any Market Disruption Event and
the volume, historical trading patterns and price of the Shares. Any Exchange
Business Day on which, as of the date hereof, the Exchange is scheduled to close
prior to its normal close of trading shall be deemed not to be an Exchange
Business Day; if a closure of the Exchange prior to its normal close of trading
on any Exchange Business Day is scheduled following the date hereof, then such
Exchange Business Day shall be deemed to be a Disrupted Day in full.    If a
Disrupted Day occurs during the Calculation Period or the Settlement Valuation
Period, as the case may be, and each of the nine immediately following Scheduled
Trading Days is a Disrupted Day, then the Calculation Agent, in its good faith
and commercially reasonable discretion, may deem such ninth Scheduled Trading
Day to be an Exchange Business Day that is not a Disrupted Day and determine the
VWAP Price for such ninth Scheduled Trading Day using its good faith estimate of
the value of the Shares on such ninth Scheduled Trading Day based on the volume,
historical trading patterns and price of the Shares and such other factors as it
deems appropriate. Settlement Terms:            Settlement Procedures:    If the
Number of Shares to be Delivered is positive, Physical Settlement shall be
applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction. If the Number
of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.         Number of Shares to be Delivered:   
A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.         Divisor Amount:
   The greater of (i) the Forward Price minus the Forward Price Adjustment
Amount and (ii) $1.00.         Excess Dividend Amount:    For the avoidance of
doubt, all references to the Excess Dividend Amount shall be deleted from
Section 9.2(a)(iii) of the Equity Definitions.         Settlement Date:    If
the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.         Settlement
Currency:    USD         Initial Share Delivery:    GS&Co. shall deliver a
number of Shares equal to the Initial Shares to Counterparty on the Initial
Share Delivery Date in accordance with Section 9.4 of the Equity Definitions,
with the Initial Share Delivery Date deemed to be a “Settlement Date” for
purposes of such Section 9.4.         Initial Share Delivery Date:    For each
Transaction, as set forth in the related Supplemental Confirmation.
        Initial Shares:    For each Transaction, as set forth in the related
Supplemental Confirmation.

 

4



--------------------------------------------------------------------------------

Share Adjustments:

 

        Potential Adjustment Event:    Notwithstanding anything to the contrary
in Section 11.2(e) of the Equity Definitions, (i) an Extraordinary Dividend
shall not constitute a Potential Adjustment Event and (ii) a repurchase by
Counterparty or any of its subsidiaries of the Shares shall not constitute a
Potential Adjustment Event to the extent that such repurchase (a) is permitted
pursuant to the terms of this Master Confirmation and any Supplemental
Confirmation, is effected on arms’-length terms through a nationally recognized
financial institution and is effected at then-prevailing market prices for the
Shares or (b) is effected pursuant to the Concurrent OMR Repurchases (as defined
below).    It shall constitute an additional Potential Adjustment Event if the
Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above, in which case the Calculation Agent may, in its
commercially reasonable discretion, adjust any relevant terms of any such
Transaction as necessary to preserve as nearly as practicable the fair value of
such Transaction to GS&Co. prior to such postponement. For the avoidance of
doubt, in no event shall the aggregate number of Reserved Shares, as defined in
Section 7 of Annex A, be adjusted.         Extraordinary Dividend:    For any
calendar quarter, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i), Section 11.2(e)(ii)(A)
or Section 11.2(e)(ii)(B) of the Equity Definitions) (a “Dividend”) the amount
or value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, is less than or greater than the Ordinary Dividend Amount.
        Ordinary Dividend Amount:    For each Transaction, as set forth in the
related Supplemental Confirmation.

        Early Ordinary Dividend

        Payment:

   If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Period (as defined below) and is prior to or after the Scheduled
Ex-Dividend Date for such calendar quarter, the Calculation Agent shall make
such adjustment to the exercise, settlement, payment or any other terms of the
relevant Transaction as the Calculation Agent determines appropriate to account
for the economic effect on the Transaction of such event. For the avoidance of
doubt, in no event shall the aggregate number of Reserved Shares, as defined in
Section 7 of Annex A, be adjusted.

        Scheduled Ex-Dividend

        Dates:

   For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

        Method of Adjustment:

   Calculation Agent Adjustment

Extraordinary Events:

 

        Consequences of

        Merger Events:

                   (a) Share-for-Share:            Modified Calculation Agent
Adjustment

 

5



--------------------------------------------------------------------------------

                (b) Share-for-Other:            Cancellation and Payment
                (c) Share-for-Combined:            Component Adjustment

 

        Tender Offer:    Applicable; provided that (i) Section 12.1(l) of the
Equity Definitions shall be amended (x) by deleting the parenthetical in the
fifth line thereof, (y) by replacing “that” in the fifth line thereof with
“whether or not such announcement” and (z) by adding immediately after the words
“Tender Offer” in the fifth line thereof “, and any publicly announced change or
amendment to such an announcement (including the announcement of an abandonment
of such intention)”, (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date” and (iii) Section 12.1(d) of the Equity Definitions
shall be amended by replacing “10%” with “20%” in the third line thereof.

Consequences of    Tender Offers:                    (a) Share-for-Share:   

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

                (b) Share-for-Other:   

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

                (c) Share-for-Combined:   

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

        Nationalization,            Insolvency or Delisting:    Cancellation and
Payment; provided that in addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, NYSE MKT, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

Additional Disruption Events:                    (a) Change in Law:   

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a

 

6



--------------------------------------------------------------------------------

  

“Change in Law” shall be made without regard to Section 739 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”.

(b)    Failure to Deliver:

  

Applicable

(c)    Insolvency Filing:

  

Applicable

(d)    Hedging Disruption:

  

Not Applicable

(e)    Increased Cost of Hedging:

  

Not Applicable

(f)     Loss of Stock Borrow:

  

Applicable

         Maximum Stock Loan Rate:

  

200 basis points per annum

(g)    Increased Cost of Stock Borrow:

  

Applicable

         Initial Stock Loan Rate:

  

25 basis points per annum

         Hedging Party:

  

For all applicable Extraordinary Events, GS&Co; provided that when making any
determination or calculation as “Hedging Party” required by Section 12.9(b) of
the Equity Definitions, GS&Co shall act in good faith and in a commercially
reasonable manner.

         Determining Party:

  

For all applicable Extraordinary Events, GS&Co; provided that when making any
determination or calculation as “Determining Party” required by Section 12.9(b)
of the Equity Definitions, GS&Co shall act in good faith and in a commercially
reasonable manner.

Additional Termination Event(s):    Notwithstanding anything to the contrary in
the Equity Definitions, if, as a result of an Extraordinary Event, any
Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with such terminated Transaction(s) (or portions thereof) being the
Affected Transaction(s) and Counterparty being the sole Affected Party) shall be
deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).    The declaration by the Issuer of any Extraordinary Dividend,
the ex-dividend date for which occurs or is scheduled to occur during the
Relevant Dividend Period, will constitute an Additional Termination Event, with
Counterparty as the sole Affected Party and all Transactions hereunder as the
Affected Transactions. Notwithstanding anything to the contrary in this
Confirmation, the Agreement or the Definitions, under no circumstances will any
GS&Co Payment Amount or Early Settlement Payment payable in connection with any
early termination or cancellation of any Transaction include the economic
effects of any Dividends (Extraordinary or otherwise) declared or paid by
Issuer.

 

7



--------------------------------------------------------------------------------

Relevant Dividend Period:    The period from and including the Calculation
Period Start Date to and including the Relevant Dividend Period End Date.
Relevant Dividend Period
End Date:    If the Number of Shares to be Delivered is negative, the last day
of the Settlement Valuation Period; otherwise, the Termination Date.
Non-Reliance/Agreements and    Applicable Acknowledgements Regarding    Hedging
Activities/Additional    Acknowledgements:    Transfer:    Notwithstanding
anything to the contrary in the Agreement, GS&Co. may assign, transfer and set
over all rights, title and interest, powers, privileges and remedies of GS&Co.
under any Transaction, in whole or in part, to an affiliate of GS&Co. whose
obligations are guaranteed by The Goldman Sachs Group, Inc. without the consent
of Counterparty; provided that GS&Co may not assign its rights and obligations
hereunder and under the Agreement if at the time of such assignment such
assignment would result in (i) Counterparty being required to pay the assignee
an amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4) of the
Agreement greater than the amount in respect of which Counterparty would have
been required to pay to GS&Co in the absence of such assignment or
(ii) Counterparty receiving a payment from which an amount has been withheld or
deducted, on account of a Tax under Section 2(d)(i) of the Agreement in excess
of that which would have been required to be withheld or deducted in the absence
of such assignment, unless the assignee would be required to make additional
payments pursuant to Section 2(d)(i)(4) of the Agreement corresponding to such
withholding or deduction. Withholding Tax with Respect to
Non-U.S. Counterparties:    “Indemnifiable Tax” as defined in Section 14 of the
Agreement shall not include (i) any U.S. federal withholding tax imposed or
collected pursuant to Sections 1471 through 1474 of the Internal Revenue Code of
1986, as amended (the “Code”), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”) or (ii)
any U.S. federal withholding tax imposed on amounts treated as dividends from
sources within the United States under Section 871(m) of the Code (or any
Treasury regulations or other guidance issued thereunder). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.
GS&Co. Payment Instructions:    Chase Manhattan Bank New York    For A/C
Goldman, Sachs & Co.    A/C    ABA Counterparty’s Contact Detailsfor Purpose of
Giving Notice:   

MSCI Inc.

7 World Trade Center

   250 Greenwich Street, 47th Floor

 

8



--------------------------------------------------------------------------------

   New York, New York 10007    Attention:    Telephone:    Facsimile:    Email:
   With a copy to:    Attention:    Telephone:    Facsimile:    Email: GS&Co.’s
Contact Details for    Goldman, Sachs & Co. Purpose of Giving Notice:    200
West Street    New York, NY 10282-2198    Attention:    Telephone:    Facsimile:
   Email:    With a copy to:    Attention:    Telephone:    Facsimile:    Email:
   And email notification to the following address:   

Calculation Agent. GS&Co; provided that following any determination or
calculation hereunder, upon a written request by Buyer, the Calculation Agent
will promptly provide to Buyer, by email to the email address provided by Buyer
in such written request, a report (in a commonly used file format for the
storage and manipulation of financial data) displaying, in reasonable detail,
the basis for such determination or calculation, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models or
other confidential or proprietary information used by it for such determination
or calculation.

2. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

 

9



--------------------------------------------------------------------------------

3. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:

(a) The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

(b) It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

(c) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.

(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither GS&Co. nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

(e) As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(f) Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.

(g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by GS&Co. and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).

(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date for each Transaction, Counterparty is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)) and Counterparty
would be able to purchase a number of Shares with a value equal to the
Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

 

10



--------------------------------------------------------------------------------

(i) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(j) [Reserved.]

(k) Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

4. Regulatory Disruption. In the event that GS&Co. concludes, in its sole and
reasonable discretion, that it is appropriate with respect to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(so long as such requirements, policies and procedures are generally applicable
to transactions similar to the relevant Transactions and whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS&Co.), for it to refrain from or decrease any market activity on
any Scheduled Trading Day or Days during the Calculation Period or, if
applicable, the Settlement Valuation Period, GS&Co. may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days.

5. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence GS&Co.’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

6. Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co. (which consent shall be deemed to be
given in the case of the Concurrent OMR Repurchases, as defined below), directly
or indirectly purchase any Shares (including by means of a derivative
instrument), listed contracts on the Shares or securities that

 

11



--------------------------------------------------------------------------------

are convertible into, or exchangeable or exercisable for Shares (including,
without limitation, any Rule 10b-18 purchases of blocks (as defined in Rule
10b-18)) during any Relevant Period or, if applicable, Settlement Valuation
Period, except through GS&Co (other than (w) purchases of Shares that do not
constitute “Rule 10b-18 purchases” under subparagraphs (ii) or (iii) of Rule
10b-18(a)(13) and that are not reasonably expected to result in purchases of
Shares in the market, (x) withholding of Shares from holders of employee stock
options to cover amounts payable (including tax liabilities and/or payment of
exercise price) in respect of the exercise of such employee stock options,
(y) purchases of Shares from employees to satisfy obligations under employee
compensation agreements with such employees and (z) privately negotiated
off-exchange repurchases of Shares that are not reasonably expected to result in
purchases of Shares in the market). “Concurrent OMR Repurchases” means one or
more Share repurchase transactions entered into between GS&Co. and Counterparty
on terms acceptable to GS&Co. to the extent that, on any day during the Relevant
Period or, if applicable, Settlement Valuation Period (A) the aggregate number
of Shares repurchased under such transactions on such day, does not exceed 4% of
the “ADTV” for the Shares (as defined in Rule 10b-18) and (B) Counterparty will
not be permitted to effect any Rule 10b-18 purchases of blocks (as defined in
Rule 10b-18) except to the extent GS&Co. agrees in its sole discretion.

7. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:

(i) will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Public Announcement”) unless such Public Announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;

(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify GS&Co. following any such Public
Announcement that such Public Announcement has been made; and

(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide GS&Co. with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to GS&Co. that such information is true and
correct. In addition, Counterparty shall promptly notify GS&Co. of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.

(b) Counterparty acknowledges that a Public Announcement may cause the terms of
any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.

(c) Upon the occurrence of any Public Announcement (whether made by Counterparty
or a third party) GS&Co. in its sole and commercially reasonable discretion may
(i) (A) make adjustments to the terms of any Transaction, including, without
limitation, the Scheduled Termination Date or the Forward Price Adjustment
Amount solely to account for (x) the economic effect of the Public Announcement,
and/or (y) the effect of the Public Announcement on GS&Co.’s market activity in
connection with the Transactions, as a consequence of any legal, regulatory or
self-regulatory requirements or related policies and procedures (so long as such
requirements, policies and procedures are generally applicable to transactions
similar to the relevant Transactions and whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
GS&Co.) and/or (B) suspend the Calculation Period and/or any Settlement
Valuation Period or (ii) treat the occurrence of such Public Announcement as an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transactions hereunder as the Affected Transactions and with the amount
under Section 6(e) of the Agreement determined taking into account the fact that
the Calculation Period or Settlement Valuation Period, as the case may be, had
fewer Scheduled Trading Days than originally anticipated. For the avoidance of
doubt, in no event shall the aggregate number of Reserved Shares, as defined in
Section 7 of Annex A, be adjusted.

 

12



--------------------------------------------------------------------------------

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

8. Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Calculation Agent shall make such commercially
reasonable adjustments to the exercise, settlement, payment or any other terms
of such Transaction as the Calculation Agent determines appropriate, at such
time or at multiple times as the Calculation Agent determines appropriate, to
account for the economic effect on such Transaction of such Transaction
Announcement (including adjustments to account for changes in volatility,
expected dividends, stock loan rate, the value of maintaining or establishing
any commercially reasonable Hedge Positions in connection with the Transaction
and liquidity relevant to the Shares or to such Transaction). For the avoidance
of doubt, in no event shall the aggregate number of Reserved Shares, as defined
in Section 7 of Annex A, be adjusted. If an Acquisition Transaction Announcement
occurs after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Acquisition
Transaction Announcement.

(b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by Counterparty or a third party.

(c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 20% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

Acknowledgments. (a) The parties hereto intend for:

(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii) a party’s right to liquidate, terminate or accelerate any Transaction and
to exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and

 

13



--------------------------------------------------------------------------------

(iii) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b) Counterparty acknowledges that:

(i) during the term of any Transaction, GS&Co. and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii) GS&Co. and its affiliates may also be active in the market for the Shares
and derivatives linked to the Shares other than in connection with hedging
activities in relation to any Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;

(iii) GS&Co. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv) any market activities of GS&Co. and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v) each Transaction is a derivatives transaction in which it has granted GS&Co.
an option; GS&Co. may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

(c) Counterparty:

(i) is an “institutional account” as defined in FINRA Rule 4512(c);

(ii) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of GS&Co. or its associated persons, unless it has otherwise
notified GS&Co. in writing; and

(iii) will notify GS&Co. if any of the statements contained in clause (i) or
(ii) of this Section 10(c) ceases to be true.

9. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

10. Set-off. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and any Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

11. Delivery of Shares. Notwithstanding anything to the contrary herein, GS&Co.
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

12. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party

 

14



--------------------------------------------------------------------------------

would owe any amount to the other party pursuant to Section 6(d)(ii) of the
Agreement (any such amount, a “Payment Amount”), then, in lieu of any payment of
such Payment Amount, Counterparty or GS&Co. shall deliver, as the case may be,
to the other party a number of Shares (or, in the case of a Merger Event, a
number of units, each comprising the number or amount of the securities or
property that a hypothetical holder of one Share would receive in such Merger
Event (each such unit, an “Alternative Delivery Unit” and, the securities or
property comprising such unit, “Alternative Delivery Property”)) with a value
equal to the Payment Amount, as determined by the Calculation Agent (and the
parties agree that, in making such determination of value, the Calculation Agent
may take into account a number of factors, including the market price of the
Shares or Alternative Delivery Property on the date of early termination and, if
such delivery is made by GS&Co., the prices at which GS&Co. purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 13) unless, by prior written notice to GS&Co, Counterparty elects to
settle such payment obligation by making or receiving a cash payment; provided
that in determining the composition of any Alternative Delivery Unit, if the
relevant Merger Event involves a choice of consideration to be received by all
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash; and provided further that Counterparty may make such
election to settle such payment obligation in cash only if Counterparty
represents and warrants to GS&Co. in writing on the date it notifies GS&Co. of
such election that, as of such date, Counterparty is not aware of any material
non-public information concerning the Shares and is making such election in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws. Unless Counterparty has given notice to GS&Co of its election
to settle the payment obligation described in this Section 13 in cash,
paragraphs 2 through 7 of Annex A shall apply as if such delivery were a
settlement of the Transaction to which Net Share Settlement applied, the Cash
Settlement Payment Date were the Early Termination Date and the Forward Cash
Settlement Amount were zero (0) minus the Payment Amount owed by Counterparty.

13. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co. may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 13, such Shares or Alternative Delivery Property shall
be delivered on a date selected by GS&Co. as promptly as practicable.

14. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.

15. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).

16. Claim in Bankruptcy. GS&Co. acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

 

15



--------------------------------------------------------------------------------

17. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).

18. Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

19. Offices.

(a) The Office of GS&Co. for each Transaction is: 200 West Street, New York, New
York 10282-2198.

(b) The Office of Counterparty for each Transaction is: 7 World Trade Center,
250 Greenwich Street, 49th Floor, New York, New York 10007.

20. Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN
BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF COUNTERPARTY OR ITS AFFILIATES IN
THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

21. Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND EACH SUPPLEMENTAL
CONFIRMATION AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

22. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

16



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No.

 

Yours faithfully,

 

GOLDMAN, SACHS & CO.

By:   /s/ Daniela A. Rouse   Name: Daniela A. Rouse   Title: Vice President

Agreed and Accepted By:

 

MSCI INC. By:   /s/ Robert Qutub  

Name: Robert Qutub

Title: Chief Financial Officer

 



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:

  

MSCI Inc.

7 World Trade Center

250 Greenwich Street, 49th Floor

New York, New York 10007

From:

   Goldman, Sachs & Co.

Subject:

   Accelerated Stock Buyback

Ref. No:

   [Insert Reference No.]

Date:

   [Insert Date]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and MSCI Inc. (“Counterparty”) (together, the “Contracting Parties”)
on the Trade Date specified below. This Supplemental Confirmation is a binding
contract between GS&Co. and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of September 18, 2014 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

   [             ]

Forward Price Adjustment Amount:

   USD [            ]

Calculation Period Start Date:

   [             ]

Scheduled Termination Date:

   [             ]

First Acceleration Date:

   [             ]

Cap Price:

   USD [            ]

Prepayment Amount:

   USD [            ]

Prepayment Date:

   [            ]1

 

1  Note that settlement should occur at T+1 from the Trade Date.

 

A-1



--------------------------------------------------------------------------------

Initial Shares:

   [                     ] Shares; provided that if, in connection with the
Transaction, GS&Co. is unable to borrow or otherwise acquire a number of Shares
equal to the Initial Shares for delivery to Counterparty on the Initial Share
Delivery Date, the Initial Shares delivered on the Initial Share Delivery Date
shall be reduced to such number of Shares that GS&Co. is able to so borrow or
otherwise acquire.

Initial Share Delivery Date:

   [             ]

Ordinary Dividend Amount:

   For any calendar quarter, USD [             ]

Scheduled Ex-Dividend Dates:

   [             ]

Termination Price:

   USD [             ] per Share

Additional Relevant Days:

   The [             ] Exchange Business Days immediately following the
Calculation Period.

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

A-2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:        Authorized Signatory

 

Agreed and Accepted By: MSCI INC. By:       Name:   Title:

 

A-3



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

 

Settlement Currency:

   USD

Settlement Method Election:

   Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co in
writing on the date it notifies GS&Co of its election that, as of such date, the
Electing Party is not aware of any material non-public information concerning
Counterparty or the Shares and is electing the settlement method in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws.

Electing Party:

   Counterparty

Settlement Method

  

Election Date:

   The earlier of (i) the Scheduled Termination Date and (ii) the second
Exchange Business Day immediately following the Accelerated Termination Date (in
which case the election under Section 7.1 of the Equity Definitions shall be
made no later than 10 minutes prior to the open of trading on the Exchange on
such second Exchange Business Day), as the case may be

Default Settlement Method:

   Net Share Settlement

Forward Cash Settlement

  

Amount:

   The Number of Shares to be Delivered multiplied by the Settlement Price

Settlement Price:

   The average of the VWAP Prices for the Exchange Business Days in the
Settlement Valuation Period, subject to Valuation Disruption as specified in the
Master Confirmation

Settlement Valuation Period:

   A number of Scheduled Trading Days selected by GS&Co. using commercially
reasonable discretion, beginning on the Scheduled Trading Day immediately
following the earlier of (i) the Scheduled Termination Date or (ii) the Exchange
Business Day immediately following the Termination Date

Cash Settlement:

   If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

1



--------------------------------------------------------------------------------

Cash Settlement Payment Date:

   The date one Settlement Cycle following the last day of the Settlement
Valuation Period.

Net Share Settlement Procedures:

   If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to the absolute value of the Forward Cash Settlement Amount, with
such Shares’ value based on the value thereof to GS&Co. (which value shall, in
the case of Unregistered Settlement Shares, take into account a commercially
reasonable illiquidity discount), in each case as determined by the Calculation
Agent.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by GS&Co. (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;

(c) as of or prior to the date of delivery, GS&Co. and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
GS&Co., in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size, in form and substance satisfactory to GS&Co., which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, GS&Co.
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b) as of or prior to the date of delivery, GS&Co. and any potential purchaser
of any such shares from GS&Co. (or any affiliate of GS&Co. designated by GS&Co.)
identified by GS&Co. shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them); provided that Counterparty shall not be required
to disclose

 

2



--------------------------------------------------------------------------------

material non-public information in connection with such due diligence
investigation if such disclosure is prohibited by legal or contractual
restrictions applicable to Counterparty; provided further that Counterparty
shall use its commercially reasonable efforts not to agree to such restrictions
during the term of this Transaction;

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to GS&Co., subject to the proviso in clause (b) above, which
Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all fees and expenses in connection with such resale, including all fees and
expenses of counsel for GS&Co., and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and

(d) in connection with the private placement of such shares by Counterparty to
GS&Co. (or any such affiliate) and the private resale of such shares by GS&Co.
(or any such affiliate), Counterparty shall, if so requested by GS&Co., prepare,
in cooperation with GS&Co., a private placement memorandum in form and substance
reasonably satisfactory to GS&Co.

5. GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to GS&Co., through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to GS&Co. additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by GS&Co. in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to GS&Co. further Makewhole Shares until such Shortfall has been
reduced to zero.

 

3



--------------------------------------------------------------------------------

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:

A – B

 

Where   A = the number of authorized but unissued shares of the Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and   B = the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

“Reserved Shares” means initially, 12,961,763 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation as mutually agreed upon by
the parties. Counterparty will not effect any Share split, Share distribution or
similar change to Counterparty’s capitalization unless (i) Counterparty has
provided a written acknowledgment and agreement to GS&Co. that the Calculation
Agent will be permitted to make a corresponding increase in the Reserved Shares
as appropriate to take into account the relevant transaction or event
notwithstanding any provision to the contrary in this Master Confirmation or any
Supplemental Confirmation and (ii) Counterparty has taken all necessary
corporate action to permit the Reserved Shares to be increased in such manner.

 

4



--------------------------------------------------------------------------------

SUPPLEMENTAL CONFIRMATION

 

To:

  

MSCI Inc.

7 World Trade Center

250 Greenwich Street, 49th Floor

New York, New York 10007

From:

   Goldman, Sachs & Co.

Subject:

   Accelerated Stock Buyback

Ref. No:

  

Date:

   September 18, 2014

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and MSCI Inc. (“Counterparty”) (together, the “Contracting Parties”)
on the Trade Date specified below. This Supplemental Confirmation is a binding
contract between GS&Co. and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of September 18, 2014 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

   September 18, 2014

Forward Price Adjustment Amount:

   USD 0.30

Calculation Period Start Date:

   September 18, 2014

Scheduled Termination Date:

   May 18, 2015

First Acceleration Date:

   March 2, 2015

Cap Price:

   USD 66.12

Prepayment Amount:

   USD 300,000,000

Prepayment Date:

   September 19, 2014

Initial Shares:

   4,536,617 Shares; provided that if, in connection with the Transaction,
GS&Co. is unable to borrow or otherwise acquire a number of Shares equal to the
Initial Shares for delivery to Counterparty on the Initial Share Delivery Date,
the Initial Shares delivered on the Initial Share Delivery Date shall be reduced
to such number of Shares that GS&Co. is able to so borrow or otherwise acquire.

Initial Share Delivery Date:

   September 19, 2014

Ordinary Dividend Amount:

   For any calendar quarter, USD 0.18

 

1



--------------------------------------------------------------------------------

Scheduled Ex-Dividend Dates:

   October 10, 2014; February 18, 2015; May 13, 2015

Termination Price:

   USD 17.50 per Share

Additional Relevant Days:

   The 5 Exchange Business Days immediately following the Calculation Period.

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:    /s/ Daniela A. Rouse   Name:
Daniela A. Rouse   Title: Vice President

 

Agreed and Accepted By: MSCI INC. By:   /s/ Robert Qutub   Name: Robert Qutub  
Title: Chief Financial Officer

 

1